 

EQUITY STOCK TRANSFER

 

ESCROW AGREEMENT

 

This Escrow Agreement dated this day of May, 2017 (this “Escrow Agreement”), is
entered into by and among DATARAM CORPORATION, a Nevada corporation (“Parent”);
DATARAM ACQUISITION SUB, INC., a Nevada corporation and wholly-owned subsidiary
of Parent (“Buyer”); U.S. GOLD CORP., a Nevada corporation (the “Company”);
Copper King LLC, a principal stockholder of the Company (the “Stockholder”)
(Parent, Buyer, Company and the Stockholder are each a “Party” and together are
“Parties”) and Equity Stock Transfer LLC, a Nevada limited liability company, as
escrow agent (“Escrow Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Merger Agreement (defined
below).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger
dated as of June 13, 2016 and amended and restated on July 29, 2016, September
14, 2016 and November 28, 2016, (the “Merger Agreement”);

 

WHEREAS, the Merger Agreement Agreement provides that the Stockholder shall
indemnify and hold harmless each Parent Indemnified Party from and against any
and all Losses of the Parent Indemnified Parties, to the extent directly or
indirectly resulting or arising from or based upon (i) any breach of any the
representations, warranties, covenants or indemnification obligations set forth
in the Merger Agreement and (ii) the failure by the Company to deliver a new
preliminary economic report of the Copper King Project (the “New Report”) during
the Escrow Period; provided however, that the Stockholder shall not have any
liability to any Parent Indemnified Party with respect to Losses arising out of
any of the matters referred until such time as the amount of all such liability
shall collectively exceed the Threshold, whereupon the Losses exceeding the
Threshold shall be payable by the Stockholder and provided further, that in no
event shall the Stockholder’S aggregate liability to any Indemnified Party
exceed the after tax amount of such Claim and all Claims shall be net of any
insurance proceeds reasonably expected to be received in respect of Losses
subject to such Claim;

 

WHEREAS, Section 2.10 of the Merger Agreement provides that, at the Effective
Time, Parent shall deliver to the Escrow Agent, Merger Consideration consisting
of ten percent (10%) of the total number of shares of capital stock of the
Company constituting the Company Stockholder Consideration in Common Stock
(4,500.18 shares of Parent Series C Preferred Stock) (the “Escrow Shares”) to
secure any claims that may arise with respect to (i) any breach of any the
representations, warranties, covenants or indemnification obligations set forth
in the Merger Agreement and (ii) the failure by the Company to deliver the New
Report during the twelve (12) month period following the Closing Date (the
“Escrow Period”);

 

WHEREAS, the Parties hereto acknowledge that the Escrow Agent is not a party to,
is not bound by, and has no duties or obligations under the Merger Agreement,
that all references in this Escrow Agreement to the Merger Agreement are for
convenience, and that the Escrow Agent shall have no implied duties beyond the
express duties set forth in this Escrow Agreement; and

 

WHEREAS, the Parties have agreed to appoint Escrow Agent to hold the Escrow
Shares in escrow, and Escrow Agent agrees to hold and distribute the Escrow
Shares, in accordance with the terms and provisions of this Escrow Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties and Escrow Agent agree as follows:

 

ARTICLE 1
ESCROW DEPOSIT

 

Section 1.1 Appointment of Escrow Agent. The Parties hereby designate and
appoint Escrow Agent as their agent to receive, hold in escrow, and disburse the
Escrow Shares in accordance with the term of this Escrow Agreement, and Escrow
Agent accepts such appointment.

 

Section 1.2 Receipt and Deposit of the Escrow Shares; Commencement of Duties;
Dividends and Distributions; Certain Rights of the Stockholder.

 

(a) Receipt and Deposit of the Escrow Shares; Commencement of Duties.

 

(i) Upon execution hereof and pursuant to the Merger Agreement, Parent shall
deliver to Escrow Agent stock certificates (the “Certificates”) representing the
Escrow Shares, and Escrow Agent shall promptly acknowledge receipt of the
Certificates. Upon receipt of the Escrow Shares by the Escrow Agent, the duties
and obligations of the Escrow Agent and the Parties to this Agreement shall
commence.

 

(ii) The Escrow Shares shall be delivered by Parent to Escrow Agent free and
clear of all liens, claims and encumbrances (except as may be created by this
Escrow Agreement and the Merger Agreement or otherwise provided for by state and
federal securities laws). During the term hereof, the Stockholder will not sell,
assign, transfer or otherwise dispose of any part of the Escrow Shares.

 

(b) Dividends and Distributions. All dividends and distributions declared by
Parent on the Escrow Shares and payable to Parent’s shareholders of record
(“Dividends and Distributions”) at any time after the date hereof until the
Termination Date (as defined below), shall be payable to the Stockholder, as
record holders of the Escrow Shares, and will not be deposited with Escrow
Agent. If Parent declares a stock split, subdivision, combination,
reclassification or any other change in its capital structure affecting the
Escrow Shares, the certificates or other instruments relating thereto shall be
immediately deposited by Parent with Escrow Agent as additional Escrow Shares to
be held and distributed by Escrow Agent in accordance with this Escrow
Agreement.

 

(c) Certain Rights of the Stockholder. Notwithstanding anything to the contrary
contained herein and for so long as the Escrow Shares remain in escrow, the
Stockholder shall have the right to (i) vote all Escrow Shares that are not
disbursed to Parent pursuant to the terms hereof, (ii) receive any dividends and
distributions in respect of the Escrow Shares that are not disbursed to Parent
pursuant to the terms hereof, and (iii) to exercise any and all other rights of
a shareholder of Parent with respect to the Escrow Shares that are not disbursed
to Parent pursuant to the terms hereof; provided however, that the Stockholder
may not sell the Escrow Shares to third parties for the duration of the Escrow
Period.

 

(d) Deposit of Escrow Shares. The Stockholder and Parent agree that Escrow
Agent, in connection with any Certificate deposited pursuant to Section 1.2(a),
shall have (i) no responsibility to monitor the value of the Escrow Shares; (ii)
no responsibility to collect Dividends and Distributions; (iii) no
responsibility to sell or otherwise trade the Escrow Shares, but shall otherwise
deliver the Escrow Shares on written instructions only; and (iv) no
responsibility to ensure the legality of the registration of the Escrow Shares.

 

 

 

 

Section 1.3 Procedures with Respect to Indemnification Claims.

 

(a) Claim. If, at any time and from time to time during the Escrow Period (the
“Claims Period”), Parent desires to make a claim against the Escrow Shares
pursuant to Article II or VIII of the Merger Agreement (each, a “Claim”), Parent
shall deliver a written notice of the Claim (a “Claims Notice”) to Escrow Agent,
with a copy to the Stockholder, substantially in the form attached hereto as
Annex I specifying the nature of the Claim, the estimated amount of damages to
which Parent believes it is or may be entitled to under the Merger Agreement
(the “Claimed Amount”) and Parent payment delivery instructions.

 

(b) Response by the Stockholder. Within thirty (30) calendar days after receipt
by Escrow Agent of any Claims Notice (“Response Period”), the Stockholder shall,
with respect to such Claims Notice, by notice to Parent and Escrow Agent (a
“Response Notice”) substantially in the form attached hereto as Annex II either
(i) concede liability for the Claimed Amount in whole, or (ii) deny liability
for the Claimed Amount in whole or in part (it being understood that any portion
of the Claimed Amount for which the Stockholder has not denied liability shall
be deemed to have been conceded). If the Stockholder denies liability in whole
or in part, such Response Notice shall be accompanied by a reasonably detailed
description of the basis for such denial. The number of Escrow Shares of the
Claimed Amount for which the Stockholder has conceded liability is referred to
herein as the “Conceded Amount.” If the Stockholder has conceded liability for
any portion of the Claimed Amount, the Stockholder and Parent, by joint notice
substantially in the form attached hereto as Annex III, shall instruct Escrow
Agent to promptly deliver to Parent the amount of Escrow Shares representing the
Conceded Amount specified in such notice (such joint notice, the “Conceded
Amount Notice”); provided, however, that if the Stockholder fails to deliver a
Response Notice within the thirty (30) calendar day period, the Stockholder
shall be deemed to have conceded the Claimed Amount in full (the “Deemed
Concession”) (and the Claimed Amount in full of such Deemed Concession shall
constitute a “Conceded Amount”) and Escrow Agent shall promptly pay to Parent
such number of Escrow Shares as directed in writing by Parent representing the
Conceded Amount.

 

(c) Resolutions of Disputes.

 

(i) If the Stockholder has denied liability for, or otherwise disputes the
Claimed Amount, in whole or in part, the Stockholder and Parent, on behalf of
the applicable claimant, shall attempt to resolve such dispute within thirty
(30) calendar days. If the Parties resolve such dispute, they shall deliver to
Escrow Agent a Conceded Amount Notice signed by each of them or a copy of the
Final Decision (as defined herein) directing the release of Ordered Amount (as
defined herein) . Such Conceded Amount Notice shall instruct Escrow Agent to
deliver to Parent the amount, if any, of Escrow Shares agreed to by both the
Parties in settlement of such dispute.

 

(d) Payment of Claims. Escrow Agent promptly shall deliver the applicable
portion of the Escrow Shares, no later than the fifth (5th) business day
following the determination of a Payment Event (as such term is defined below),
to Parent from the Escrow Shares: (i) following any concession of liability by
the Stockholder, in whole or in part, the Conceded Amount as set forth in the
Conceded Amount Notice; (ii) following any Deemed Concession of liability by the
Stockholder, the Conceded Amount; or (iii)) following receipt by Escrow Agent of
any Final Decision, the Ordered Amount (collectively, clauses (i) (ii) and
(iii), the “Payment Events”). Upon the occurrence of a Payment Event, in the
event that Escrow Agent must deliver a portion of the Escrow Shares to Parent
from the Escrow Shares, Escrow Agent shall return to Parent the Certificates
then held by Escrow Agent (the “Primary Certificates”), and Parent shall deliver
the Primary Certificates to Equity Stock Transfer, the transfer agent of Parent
(the “Transfer Agent”), with a letter of instruction and any other document
required by the Transfer Agent in connection therewith, from Parent directing
the Transfer Agent to: (i) cancel the Primary Certificates; (ii) if elected by
the Parent, issue a new stock certificate registered to Parent representing the
number of Escrow Shares of the Conceded Amount or Ordered Amount, as applicable,
relating to the Payment Event, which shall be delivered by the Transfer Agent to
Parent; and (iii) issue new stock certificates registered to the Stockholder
representing the Escrow Shares less the shares of the Conceded Amount, or
Ordered Amount, as applicable, relating to such Payment Event, which shall be
delivered by the Transfer Agent to Escrow Agent to be held in escrow in
accordance with the terms set forth herein.

 

 

 

 

Section 1.4 isbursements.

 

(a) Upon the earlier of termination of this Escrow Agreement pursuant to Section
1.6 hereof or joint written notice from the Parties, Escrow Agent shall release
from the Escrow Shares to the Stockholder any portion of the Escrow Shares then
remaining less the aggregate Claimed Amount for all then outstanding claims for
any Losses (“Outstanding Claims”) pursuant to Section VIII of the Merger
Agreement asserted within the Claims Period.

 

(b) Upon receipt of a Conceded Amount Notice with respect to a particular
Outstanding Claim, Escrow Agent shall promptly deliver to Parent, the Conceded
Amount in accordance with Section 1.3(b) herein.

 

(c) Upon receipt of a Final Decision with respect to a particular Outstanding
Claim, Escrow Agent shall promptly deliver to Parent, as the case may be, the
Ordered Amount, if any, in accordance with Section 1.3(d)(2) herein. Any court
or arbitrator order shall be accompanied by an opinion of counsel for the
presenting party that such order is final and non-appealable.

 

(d) In the event that the Parties jointly instruct Escrow Agent to disburse the
Escrow Shares to any party, Escrow Agent shall comply with such instructions,
any provision herein to the contrary notwithstanding.

 

Section 1.5 . For purposes of this Agreement, the value of each Escrow Share
shall be equal to the lesser of (i) the closing price of the Parent’s common
stock on the date of this Escrow Agreement, as resport by the NASDAQ Stock
Market LLC and (ii) the closing price of the Parent’s common stock, as resport
by the NASDAQ Stock Market LLC on date of the Payment Event.

 

Section 1.6 Termination. This Escrow Agreement shall terminate on May , 2018
(the “Termination Date”), at which time Escrow Agent is authorized and directed
to disburse the Escrow Shares in accordance with Section 1.4 and this Escrow
Agreement shall be of no further force and effect except that the provisions of
Sections 3.1 and 3.2 hereof shall survive termination.

 

 

 

 

ARTICLE 2
DUTIES OF THE ESCROW AGENT

 

Section 2.1 Scope of Responsibility. Notwithstanding any provision to the
contrary, Escrow Agent is obligated only to perform the duties specifically set
forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will Escrow Agent be deemed to be a fiduciary to
any Party or any other person under this Escrow Agreement. Escrow Agent will not
be responsible or liable for the failure of any Party to perform in accordance
with this Escrow Agreement. Escrow Agent shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument, or document other than this Escrow Agreement, whether or not an
original or a copy of such agreement has been provided to Escrow Agent; and
Escrow Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Escrow Agreement to any other agreement, instrument, or
document are for the convenience of the Parties, and Escrow Agent has no duties
or obligations with respect thereto. This Escrow Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of Escrow Agent shall be inferred or implied from the terms of this
Escrow Agreement or any other agreement.

 

Attorneys and Agents. Escrow Agent shall be entitled to rely on and shall not be
liable for any action taken or omitted to be taken by Escrow Agent in accordance
with the advice of counsel or other professionals retained or consulted by
Escrow Agent. Escrow Agent shall be reimbursed as set forth in Section 3.1
herein for any and all reasonable compensation (fees, expenses and other costs)
paid and/or reimbursed to such counsel and/or professionals. Escrow Agent may
perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees.

 

Section 2.3 Reliance. Escrow Agent shall not be liable for any action taken or
not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. Escrow Agent
shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority.

 

Right Not Duty Undertaken. The permissive rights of Escrow Agent to do things
enumerated in this Escrow Agreement shall not be construed as duties.

 

No Financial Obligation. No provision of this Escrow Agreement shall require
Escrow Agent to risk or advance its own funds or otherwise incur any financial
liability or potential financial liability in the performance of its duties or
the exercise of its rights under this Escrow Agreement.

 

ARTICLE 3
PROVISIONS CONCERNING ESCROW AGENT

 

Indemnification. The Parties, jointly and severally, shall indemnify, defend and
hold harmless Escrow Agent from and against any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable attorneys’ fees
and expenses or other professional fees and expenses which Escrow Agent may
suffer or incur by reason of any action, claim or proceeding brought against
Escrow Agent, arising out of or relating in any way to this Escrow Agreement or
any transaction to which this Escrow Agreement relates, unless such loss,
liability, cost, damage or expense shall have been finally adjudicated to have
been directly caused by the willful misconduct or gross negligence of Escrow
Agent. The provisions of this Section 3.1 shall survive the resignation or
removal of Escrow Agent and the termination of this Escrow Agreement.

 

 

 

 

Limitation of Liability. ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

Section 3.3 Resignation or Removal. Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Shares and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with Escrow Agent or in
accordance with a court order. If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of resignation or removal, Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Parties.

 

Section 3.4 Compensation. Escrow Agent shall be entitled to compensation for its
services as stated in the fee schedule attached hereto as Exhibit A, which
compensation shall be paid by the Parties. The Parties agree that Parent shall
be responsible for fifty percent (50%) of the expenses or other amounts owed to
Escrow Agent hereunder and the Stockholder shall be responsible for the
remaining fifty percent (50%) of the expenses or other amounts owed to Escrow
Agent hereunder. The fee agreed upon for the services rendered hereunder is
intended as full compensation for Escrow Agent’s services as contemplated by
this Escrow Agreement; provided, however, that in the event that the conditions
for the disbursement of funds under this Escrow Agreement are not fulfilled, or
Escrow Agent renders any service not contemplated in this Escrow Agreement, or
there is any assignment of interest in the subject matter of this Escrow
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Escrow Agent is made a party to any litigation pertaining
to this Escrow Agreement or the subject matter hereof, then Escrow Agent shall
be compensated for such extraordinary services and reimbursed for all reasonable
costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event. Escrow Agent
shall have, and is hereby granted, a prior lien upon the Escrow Shares with
respect to its unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights, superior to the interests of any other persons or
entities and is hereby granted the right to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from the Escrow
Shares.

 

 

 

 

Disagreements. If any conflict, disagreement or dispute arises between, among,
or involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Escrow
Agreement, or Escrow Agent is in doubt as to the action to be taken hereunder,
Escrow Agent is authorized to retain the Escrow Shares until Escrow Agent (a)
receives a final non-appealable order of a court of competent jurisdiction or a
final non-appealable arbitration decision directing delivery of the Escrow
Shares (the “Final Decision” and such number of Escrow Shares to be delivered,
the “Ordered Amount”), (b) receives a written agreement executed by each of the
parties involved in such disagreement or dispute directing delivery of the
Escrow Shares, in which event Escrow Agent shall be authorized to disburse the
Escrow Shares in accordance with such final court order, arbitration decision,
or agreement, or (c) files an interpleader action in any court of competent
jurisdiction, and upon the filing thereof, Escrow Agent shall be relieved of all
liability as to the Escrow Shares and shall be entitled to recover attorneys’
fees, expenses and other costs incurred in commencing and maintaining any such
interpleader action. Escrow Agent shall be entitled to act on any such
agreement, court order, or arbitration decision without further question,
inquiry, or consent.

 

Section 3.6 Merger or Consolidation. Any corporation or association into which
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which Escrow Agent is a party, shall be and become
the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

Attachment of Escrow Shares; Compliance with Legal Orders. In the event that any
of the Escrow Shares shall be attached, garnished or levied upon by any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, or any order, judgment or decree shall be made or entered by any court
order affecting the Escrow Shares, Escrow Agent is hereby expressly authorized,
in its sole discretion, to respond as it deems appropriate or to comply with all
writs, orders or decrees so entered or issued, or which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction. In the event that Escrow Agent obeys or complies with any such
writ, order or decree it shall not be liable to any of the Parties or to any
other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

Force Majeure. Escrow Agent shall not be responsible or liable for any failure
or delay in the performance of its obligation under this Escrow Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; wars; acts of terrorism; civil or military disturbances; sabotage;
epidemic; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications services; accidents; labor disputes;
acts of civil or military authority or governmental action; it being understood
that Escrow Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.

 

 

 

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1 Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and Escrow Agent and their respective
successors and permitted assigns. No other persons shall have any rights under
this Escrow Agreement. No assignment of the interest of any of the Parties shall
be binding unless and until written notice of such assignment shall be delivered
to the other Party and Escrow Agent and shall require the prior written consent
of the other Party and Escrow Agent (such consent not to be unreasonably
withheld).

 

Escheat. The Parties are aware that under applicable state law, property which
is presumed abandoned may under certain circumstances escheat to the applicable
state. Escrow Agent shall have no liability to the Parties, their respective
heirs, legal representatives, successors and assigns, or any other party, should
any or all of the Escrow Shares escheat by operation of law.

 

Notices. All notices, requests, demands, and other communications required under
this Escrow Agreement (each, a “Notice”) shall be in writing, in English, and
shall be deemed to have been duly given if delivered (a) personally, (b) by
facsimile transmission with written confirmation of receipt, (c) by overnight
delivery with a reputable national overnight delivery service, or (d) by mail or
by certified mail, return receipt requested, and postage prepaid. If any Notice
is mailed, it shall be deemed given five business days after the date such
notice is deposited in the United States mail. Any Notice given shall be deemed
given upon the actual date of such delivery. If any Notice is given to a party,
it shall be given at the address for such party set forth below. It shall be the
responsibility of the Parties to notify Escrow Agent and the other Party in
writing of any name or address changes. In the case of any Notice delivered to
Escrow Agent, such Notice shall be deemed to have been given on the date
received by the Escrow Agent.

 

If to the Stockholder: At the addresses provided on the signature pages hereto.

 

If to PARENT or BUYER, addressed to:

 

DATARAM CORPORATION

777 Alexander Road, Suite 100

Princeton, New Jersey 08540

Attn: Chief Executive Officer

 

Facsimile: (609) 799-6734

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn: Harvey Kesner, Esq.

 

If to STOCKHOLDER, addressed to:

 

 

 

 

If to the COMPANY, addressed to:

 

U.S. GOLD CORP.

1910 E. Idaho Street

Suite 102, Box 604

Elko, NV 89801

Attn: Chief Executive Officer

 

Facsimile:

With a copy to:

Laxague Law, Inc.

1 East Liberty, Suite 600

Reno, Nevada 89501

Attn: Joseph Laxague, Esq.

If to Escrow Agent:

 

Equity Stock Transfer, LLC

237 W 37th Street, Suite 601

New York, NY 10018

Attention: Nora Marckwordt, Senior Operations Specialist

Facsimile: (347) 584-3644

 

With a copy to the Stockholder, if Parent is giving the Notice to Escrow Agent

 

With a copy to Parent, if the Stockholder are giving the Notice to Escrow Agent

 

Section 4.4 Governing Law. This Escrow shall be governed by and construed in
accordance with the laws of the State of New York irrespective of any conflict
of laws principles. The Parties hereby agree that any action or proceeding with
respect to this Agreement (and any action or proceeding with respect to any
amendments or replacements hereof or transactions relating hereto) may be
brought only in a federal or state court located in New York, State of New York
and having jurisdiction with respect to such action or proceeding. Each of the
parties hereto irrevocably consents and submits to the jurisdiction of such
courts.

 

Section 4.5 Entire Agreement. This Escrow Agreement, together with the Merger
Agreement, sets forth the entire agreement and understanding of the parties
related to the Escrow Shares.

 

Section 4.6 Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and Escrow Agent.

 

Section 4.7 Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

Section 4.8 Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

Section 4.9 Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.
Counterparts delivered by facsimile, e-mail or other electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

 

[The remainder of this page left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

  PARENT:         DATARAM CORPORATION         By:     Name: David A.Moylan  
Title: Chief Executive Officer         BUYER:         DATARAM ACQUISITION SUB,
INC.         By:     Name: David A. Moylan   Title: Chief Executive Officer    
    COMPANY:         U.S. GOLD CORP.         By:     Name:     Title:          
ESCROW AGENT:         EQUITY STOCK TRANSFER LLC         By:     Name:     Title:
          STOCKHOLDER:         By:     Name:     Address:  

 

 

 

 

EXHIBIT A

FEES OF ESCROW AGENT

 

Acceptance Fee: $2,5000

 

Initial Fees as they relate to Equity Stock Transfer acting in the capacity of
Escrow Agent – includes creation and examination of the Escrow Agreement;
acceptance of the Escrow appointment; setting up of the Escrow Account.

 

Annual Administration Fee: waived

 

For ordinary administration services by Escrow Agent – includes receiving,
investing and disbursing funds pursuant to the requirements set forth in the
escrow agreement.

 

Fees are due at the time of Escrow Agreement execution and annually thereafter.
Fees will not be prorated in case of early termination.

 

Out-of-Pocket Expenses At Cost

 

We only charge for out-of-pocket expenses in response to specific tasks assigned
by the client. Therefore, we cannot anticipate what specific out-of-pocket items
will be needed or what corresponding expenses will be incurred. Possible
expenses would be, but are not limited to, express mail and messenger charges,
travel expenses to attend closing or other meetings.

 

There are no charges for indirect-out-of-pocket expenses.

 

This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Equity Stock undertaking the role of
Escrow Agent. These assumptions are based on information provided to us as of
the date of this fee schedule. Our fee schedule is subject to review and
acceptance of the final documents. Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule. If the Account(s) does not open within three (3) months of the
date shown below, this proposal will be deemed null and void.

 

 

 

 

Annex I

 

CLAIMS NOTICE

 

Equity Stock Transfer, LLC

237 W 37th Street, Suite 601

New York, NY 10018

Attention: Nora Marckwordt, Senior Operations Specialist

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3(a) of the Escrow Agreement, dated as of
______ ___ 2016, by and among Dataram Corporation, a Nevada corporation
(“Dataram”), Dataram Acquistion Sub, Inc., a Nevada corporation and wholly owned
subsidiary of Dataram (“Acquisition Corp.”), U.S. Gold Corp., a Nevada
corporation (“U.S. Gold”), and Copper King LLC, a principal stockholder of U.S.
Gold (the “Stockholder”), and Equity Stock Transfer, LLC, a Nevada limited
liability company, as escrow agent (“Escrow Agent”), terms defined in the Escrow
Agreement have the same meanings when used herein), hereby certifies that
Dataram is or may be entitled to indemnification pursuant to Articles II and
VIII of the Merger Agreement in an amount equal to $_______ (the “Claimed
Amount”). Dataram further certifies that the nature of the Claim is as follows:
[__________].

 

Dated: _______, 20__.

 

Dataram Corporation         By:     Name:     Title:           cc: Copper King
LLC  

 

 

 

 

Annex II

 

RESPONSE NOTICE

 

Equity Stock Transfer, LLC

237 W 37th Street, Suite 601

New York, NY 10018

Attention: Nora Marckwordt, Senior Operations Specialist

 

Ladies and Gentlemen:

 

The undersigned (the “Stockholder”), pursuant to Section 1.3(b) of the Escrow
Agreement, dated as of ________ ___, 2016 by and among Dataram Corporation, a
Nevada corporation (“Dataram”), Dataram Acquistion Sub, Inc., a Nevada
corporation and wholly owned subsidiary of Dataram (“Acquisition Corp.”), U.S.
Gold Corp., a Nevada corporation (“U.S. Gold”), and Copper King LLC, a principal
stockholder of U.S. Gold (the “Stockholder”), and Equity Stock Transfer, LLC, a
Nevada limited liability company, as escrow agent (“Escrow Agent”), (terms
defined in the Escrow Agreement have the same meanings when used herein),
hereby:

 

(a) concede liability [in whole for] [in part in respect of $____ of] the
Claimed Amount (the “Conceded Amount”), referred to in the Claims Notice dated
________, 20__; [and] [or]

 

(b) deny liability [in whole for] [in part in respect of $____ of] the Claimed
Amount referred to in the Claims Notice dated _________, 20__.

 

Attached hereto is a description of the basis for the foregoing.

 

Dated: _______, 20__.

 

Copper King LLC         By:     Name:     Title:           cc: Dataram
Corporation  

 

 

 

 

Annex III

 

CONCEDED AMOUNT NOTICE

 

Equity Stock Transfer, LLC

237 W 37th Street, Suite 601

New York, NY 100189

Attention: Nora Marckwordt, Senior Operations Specialist

 

Ladies and Gentlemen:

 

The undersigned (the “Stockholder”), pursuant to Section 1.3(b) of the Escrow
Agreement, dated as of ________ ___, 2016 by and among Dataram Corporation, a
Nevada corporation (“Dataram”), Dataram Acquistion Sub, Inc., a Nevada
corporation and wholly owned subsidiary of Dataram (“Acquisition Corp.”), U.S.
Gold Corp., a Nevada corporation (“U.S. Gold”), and Copper King LLC, a principal
stockholder of U.S. Gold (the “Stockholder”), and Equity Stock Transfer, LLC, a
Nevada limited liability company, as escrow agent (“Escrow Agent”), (terms
defined in the Escrow Agreement have the same meanings when used herein), hereby
jointly:

 

(a) certify that [a portion of] the Claimed Amount with respect to the matter
described in the attached in the amount of $[________] (the “Conceded Amount”)
is owed to [________]; and

 

(b) instruct you to promptly pay to [________] from the Escrow Shares [insert
amount pursuant to paragraph (a)] as soon as practicable following your receipt
of this notice and, in any event, no later than five (5) business days following
the date hereof.

 

Dated: _______, 20__.

 

Dataram Corporation         By:     Name:     Title:           Copper King LLC  
      By:     Name:     Title:    

 

 

 

 

